DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claims 11, and 15-16 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Cok et al. (US 7,228,051 B2, hereinafter “Cok”).
	Regarding claim 11, Cok discloses a cellular telephone, comprising:
	an array of pixels (44 in Fig. 11) that display an image; and 
	a light guiding structure (10) having a first and second surfaces (at 18a and 18b), wherein the light guiding structure is configured to guide light from the array of pixels (44) from the first surface to the second surface to display the image on the second surface (at ‘30’ and the discussion regarding the specifics of forming an image is summarized in Col. 1, lines 13-66), the light guiding structure comprises a fiber bundle having a plurality of fibers that guide the light to the second surface (see the plurality of light pipes 10, Cok teaches light pipes are equivalent with optical fibers (Col. 1, lines30-35)), and at least one of the fibers of the plurality of fibers has a first portion that bends in a first direction and a second portion that bends in a second direction that is different from the first direction (Fig. 11).  The examiner notes the preamble “[a] cellular telephone” is not limiting structure but rather is an intended use since there is no structures of a cellular telephone (e.g., frame, number pad, microphone, speakers etc.) being claimed. 

    PNG
    media_image1.png
    317
    574
    media_image1.png
    Greyscale

	Regarding claim 15, Cok discloses the invention of flat-panel display, as recited in claim 11, is an organic light emitting diode display (Cok: claim 30).
	Regarding claim 16, Cok discloses “a sidewall” (support structure 46 forming a sidewall between circuit boards 40), wherein a portion of the second surface of the light guiding structure overlap the sidewall.
Allowable Subject Matter
Claims 1-10 and 17-20 are allowed.
Claims 12-14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  the prior arts of record do not teach the invention of claim 1.  In particular, the prior arts do not teach a light guiding structure having a planar central portion and curved edge portions, wherein the light guiding structure comprises a fiber bundle having a plurality of fibers that guide the light to the curved edge portions, and each of the curved edge portions comprises multiple fibers of the plurality of fibers that form a single curved profile.  Claims 2-10 are dependent on claim 1.
Regarding claim 17, the prior arts of record do not teach a light guiding structure guides lights from the array of pixels from the first surface to the second surface, wherein the light guiding structure has a planar portion and a curved portion formed from a plurality of fibers, and wherein the curved portion has a single curved profile.  Claims 18-20 are dependent on claim 17.
Regarding dependent claim 12 recites the inventive feature not found the prior arts similar to claims 1 and 17 above.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Erin D Chiem whose telephone number is (571)272-3102. The examiner can normally be reached 10 am - 6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas A Hollweg can be reached on (571)270-1739. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RYAN A LEPISTO/Primary Examiner, Art Unit 2883                                                                                                                                                                                                        



/ERIN D CHIEM/Examiner, Art Unit 2883